NUVEEN INVESTMENTS (Including Certain Subsidiaries of Nuveen Investments, Inc.) NUVEEN DEFINED PORTFOLIOS NUVEEN CLOSED-END FUNDS NUVEEN OPEN-END FUNDS CODE OF ETHICS AND REPORTING REQUIREMENTS February 1, 2005 As Amended through May 29, 2008 TABLE OF CONTENTS Page No. I. Introduction 1 II. General Principles 2 III. Standards of Business Conduct 2 A. Fiduciary Standards 2 B. Compliance with Laws and Company Policies 2 C. Conflicts of Interest 3 D. Gifts and Entertainment 3 E. Outside Directorships and Business Activities 4 F. Protection of Confidential Information 4 G. Payments to Government Officials and Political Contributions 5 IV. Insider Trading 5 A. Insider Trading 5 B. Insider Status 5 C. Material Nonpublic Information 6 D. Identifying Inside Information 6 E. Reporting Suspected Inside Information 6 V. Personal Securities Transactions 7 A. Trading Restrictions for All Employees/Access Person 7 1. Initial Public Offerings 7 2. Limited Offerings 8 3. Other Securities 8 4. Securities Being Purchased or Sold In Client Accounts 8 B. Additional Trading Restrictions for Investment Persons 8 1. Securities Eligible for Purchase or Sale By Client 8 2. Securities Traded Within Seven Days Before A Client Transaction 8 C. Other Trading Restrictions 9 1. Transactions in Certain Closed-End Funds and Certain Pooled Vehicles 9 2. Non-Interested Directors of the Nuveen Funds 9 Page No. 3. Frequent Trading in Shares of Certain Open-End Funds 10 4. Excessive or Abusive Trading 10 D. PTA System and Employee/Access Person Trade Monitoring 1. PTA 10 2. Employee/Access Person Accounts 11 3. Accounts That May be Maintained at Non- PTA Compatible Broker-Dealers 11 E. Reporting Requirements 12 1. General Reporting Requirements 12 2. Initial Holdings Report 12 3. Annual Holdings Report 12 4. Quarterly Transaction Reports 12 5. Transaction Reports of Non-Interested Nuveen Fund Directors 13 6. Reporting Holdings and Transactions in Certain Open-End Funds 13 7. Brokerage Statements 13 8. Form of Holdings and Transaction Reports 13 F. Exceptions to Reporting Requirements 14 G. Procedures 14 1. Notification of Status as Investment Person 14 2. Maintenance of Access Person Master List 14 3. Procedure for Requesting Prior Written Approval 14 4. Monitoring of Personal Securities Transactions 15 5. Pre-Clearance Through PTA 15 6. Section 16 Officers 15 VI. Administration and Enforcement 15 A. Approval of Code 15 B. Reporting to the Nuveen Fund Board 15 C. Duty to Report Violations 16 D. Sanctions for Violation of the Code 16 E. Form ADV Disclosure 17 F. Interpretation of the Code and the Granting of Waivers 17 Page No. VII. Recordkeeping 17 VIII. Definitions 18 Schedule I: Nuveen Subsidiaries Adopting this Code 22 Schedule II: Designated Compliance or Legal Officers 23 Schedule III: Open-End Funds Advised or Subadvised by a Nuveen Subsidiary 24 Schedule IV PTA Compatible Broker-Dealers 26 I.INTRODUCTION This Code of Ethics (“Code”) is adopted by the subsidiaries of Nuveen Investments, Inc. (“Nuveen”) identified on Schedule I hereto, as may be amended from time to time (each a “Nuveen Subsidiary” and, together with Nuveen’s other subsidiaries, “Nuveen Investments”) in recognition of their fiduciary obligations to clients and in accordance with Rule 204A-1 under the Investment Advisers Act of 1940 and Rule 17j-1 under the Investment Company Act of 1940.Among other things, these rules require a registered investment adviser to establish, maintain and enforce a written code of ethics that includes: ● Standards of business conduct designed to reflect the adviser’s fiduciary obligations as well as those of its employees (including persons who provide investment advice on behalf of the adviser and who are subject to the adviser’s supervision and control) ● Provisions requiringemployees/access persons to comply with applicable federal securities laws; ● Provisions designed to detect and prevent improper personal trading; ● Provisions requiring access persons to make periodic reports of their personal securities transactions and holdings and requiring the adviser to review such reports; ● Provisions requiring employees/access persons to report any violations under the code of ethics promptly to the chief compliance officer or other designated persons; and ● Provisions requiring the adviser to provide to each of its employees/access persons a copy of the code of ethics and any amendments and requiring employees/access persons to provide a written acknowledgment of receipt. Additionally, this Code is adopted by the Nuveen Defined Portfolios and, with respect to the provisions addressing non-interested directors (as defined in Section VIII below), by the Nuveen Open-End Funds and Closed End-Funds, pursuant to Rule 17j-1. This Code designates all Nuveen Investments’ employees “access persons” (as defined in Section VIII below). Each Nuveen Subsidiary, through its compliance officers, legal officers and/or other personnel designated on Schedule II hereto (“Designated Compliance or Legal Officers”) shall be responsible for the day-to-day administration of this Code with respect to those employees/access persons under the direct supervision and control of such Nuveen Subsidiary. 1 II.
